Citation Nr: 1603858	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-36 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for claimed additional disability of stricture of the rectum, claimed as due to VA prostate examination.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to December 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in St. Petersburg, Florida, which denied compensation under 38 U.S.C.A. § 1151 for stricture of the rectum.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).

This case was first before the Board in September 2012, where the issue on appeal was remanded to obtain outstanding documentation and to schedule the Veteran for a VA rectum and anus examination.  The case was returned to the Board in January 2015, and the issue was again remanded to obtain a new VA rectum and anus examination.  The evidence of record reflects that the outstanding documentation was procured by VA.  Further, for the reasons discussed below, the Board finds that the appropriate VA examinations and opinions were obtained.  As such, an additional remand to comply with the September 2012 and January 2015 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

A June 2006 VA digital rectal examination (DRE) did not cause an additional disability of the rectum or anus, nor did it aggravate a preexisting disability. 



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability of stricture of the rectum, or any other rectum or anus disability, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In August 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim pursuant to the provisions of 
38 U.S.C.A. § 1151, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2007 rating decision from which this appeal arises.  Further, the issue was readjudicated in a November 2008 statement of the case (SOC), and April 2013 and May 2015 SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA opinion, without examination, concerning the issue on appeal was first obtained in October 2007.  In a September 2012 decision, the Board found the opinion inadequate as no rationale was provided.  The Board remanded for both an examination and opinion.  Specifically, the VA examiner was to identify all rectum and/or anus disabilities and render the appropriate opinions.

A VA rectum and anus examination took place in April 2013.  The examination report reflects that the record was reviewed and an appropriate opinion was rendered as to the level of care during the June 2006 DRE; however, in the subsequent January 2015 decision, the Board again remanded the issue on appeal.  Specifically, the Board found that, while the VA examiner provided an opinion as to the overall standard of care provided to the Veteran during the June 2006 DRE, the VA examiner did not determine if the Veteran had any additional chronic disability that was caused by the June 2006 DRE.  

The Veteran received a new VA rectum and anus examination in April 2015.  The examination report reflects that, after a review of the record, the Veteran was diagnosed with hemorrhoids, which the VA examiner opined were not related to the June 2006 DRE.  In a December 2015 informal hearing presentation (IHP), the Veteran's representative argued that the April 2015 examination was inadequate as "the examiner confirmed the Veteran's rectal hemorrhoids, but did not check if the Veteran has any other chronic disability that could have resulted from his June 2006 examination."

Reviewing the diagnosis section of the April 2015 VA examination report, it appears that the VA examiner considered whether the Veteran had any other current rectal or anal disabilities; however, the Board notes that the report conveys that "no rectal exam performed due to Veteran stating [the hemorrhoids] were painful."  As such, the Board has considered whether remand for a rectal examination is warranted.

In May 2015, VA received a statement from the Veteran.  In it, the Veteran advanced that the April 2015 VA examination was inadequate "as I was not even touched by the examiner;" however, the Veteran went on to state that, "I do not want to have any more VA examinations by VA physicians."  Rather, the Veteran felt that the other evidence of record was sufficient to support granting the appeal.  As the VA examiner was unable to perform a rectal examination at the April 2015 VA examination due to the painfulness of the hemorrhoids, which the Board presumes remain painful, and as the Veteran has explicitly stated that he does not want another VA examination, the Board finds remand for a rectal examination to be unnecessary, as doing so is unlikely to produce any additional evidence relevant to the issue on appeal, as current diagnosis or current clinical findings would not alter the opinion regarding fault or the factual basis for the opinion that VA was not at fault in conduction a previous DRE in 2006.  For these reasons, the Board finds the duty to assist has been met.

There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2015).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to Compensation under 38 U.S.C.A. § 1151

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced having a disability of the rectum and/or anus caused by an improperly performed June 2006 DRE.  At the outset, the Board will address the foreseeability element of a 38 U.S.C.A. § 1151 claim.  In the April 2013 VA examination opinion, the VA examiner stated that a "digital rectal exam is a common simple examination which is not known to cause complications or rectal or anal stricture."  As DREs are not known to cause complications, presumably, any additional disability resulting from a DRE, other than for reasons of negligence or similar instance of fault on the part of the VA physician, would not be reasonably foreseeable; however, this only addresses the "proximate cause" element in the 38 U.S.C.A. § 1151 analysis.  The Board must still address whether a currently diagnosed rectal and/or anal disability was caused by the June 2006 DRE in the first place, in other words, the Board must determine whether the actual causation element of the 38 U.S.C.A. § 1151 analysis is met.  For the reasons discussed below, the Board does not find the Veteran has an additional rectal or anal disability that was caused by the June 2006 DRE.

A June 2006 VA treatment record reflects that the Veteran received a DRE.  The examination revealed no nodules.  There is no indication from the report that the Veteran was injured during the examination and/or complained of the way the examination was conducted.  

Exactly one year later, in June 2007, a VA treatment record noted that the Veteran was "still angry/concerned/perseverates about how he believes he was injured after last DRE exam by urology."  The VA examiner noted that the Veteran saw psych once and was frustrated by the particular line of questioning approach.  The Veteran advanced applying cold compresses to the anus and using Preparation H; however, even doing so, the Veteran still advanced being in a lot of pain.  The VA examiner in June 2007 attempted a DRE but was limited by tight tenesmus or stricture.  A non-inflamed hemorrhoid was also noted.  At the conclusion of the examination, the Veteran was diagnosed with "tenesmus vs stricture favor former."  No opinion was rendered associating the tenesmus/stricture was related to the June 2006 DRE.

The Board notes that there is some confusion as to whether the Veteran has a rectal/anal disability of tenesmus or stricture.  Tenesmus is "painful, ineffective, and long-continuing straining to defecate."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1639 (32nd ed. 2012).  Stricture is stenosis.  Id. at 1785.  Stenosis is "an abnormal narrowing of a duct or canal," and rectal stenosis is "stenosis or stricture of the rectum."  Id. at 1669-70.  Subsequent VA treatment records noted a diagnosis of tenesmus in the active problems lists; however, a December 2012 treatment record from the Veteran's private urologist diagnosed mild anal stenosis and circumferential hemorrhoids.  Further, the VA examiner at the April 2013 VA examination diagnosed "rectal exam painful, and painful defecation when constipated, claimed as status post rectal exam in 2006."  The VA examiner then went on to frame the disability as "rectal or anal stricture" in the opinion.  As tenesmus and stricture appear to have overlapping symptoms, and as the Veteran's own private physician, along with a VA examiner, have diagnosed stricture/stenosis, the Board finds the Veteran currently has the rectal/anal disabilities of stricture and hemorrhoids.

The Board notes that in January 2015 the Veteran received a DRE from the private urologist.  Upon examination it was noted that the Veteran's prostate was large, rubbery, and tender; however, no rectal, anal, and/or prostate disability was diagnosed other than hemorrhoids.  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the private examiner did not diagnose a disability related to the tender prostate, and, as discussed above, because the Veteran does not want a new VA examination, the Board does not find any other currently diagnosed rectal, anal, and/or prostate disability that may be related to the June 2006 DRE.

In the June 2007 claim, the Veteran advanced that the June 2006 DRE resulted in tenesmus or stricture of the rectum.  Further, in a May 2013 statement, the Veteran advanced being placed on medications, including Preparation H and suppositories, to treat the currently diagnosed rectal/anal disorders.  The Board does not find that under the facts of this case the Veteran is competent to provide an opinion that the currently diagnosed rectal stricture and hemorrhoids were caused by the June 2006 DRE.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's diagnosed rectal stricture and hemorrhoids involve complex medical etiological questions, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  Further, 38 U.S.C.A. § 1151 claims involve complex medical questions concerning the standard of care and foreseeability.  While the Veteran is competent to relate symptoms and treatment at any time, including rectal pain, difficulty defecating, and the use of medication, he is not competent in this case to opine on whether there is a link between the diagnosed rectal stricture and hemorrhoids and the June 2006 DRE.

The report from the October 2007 VA opinion reflects that the VA physician reviewed the relevant records and noted that the Veteran had several rectal and prostate examinations conducted at the Tampa VA Medical Center (VAMC).  The VA physician went on to opine that the examinations "were done appropriately and I saw no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA."  As previously discussed, no rationale was provided with this opinion.  Further, the opinion did not actually address whether the June 2006 DRE caused an additional disability in the first place.

The Veteran received a VA rectum and anus examination in April 2013.  As discussed above, the diagnosis at that time was stricture.  At the conclusion of the examination, the VA examiner opined that the stricture was not an additional disability caused by the June 2006 DRE.  As reason therefor, the VA examiner explained that DREs are common, simple examinations that are not known to cause complications of rectal or anal stricture.  DREs do not involve the use of sharp instruments or surgery.  While the examination can be uncomfortable and painful in a similar manner as to when an individual has constipation with the passing of large, hard stools, it is not an indication of injury.  Further, the VA examiner did not find that the June 2006 DRE had been conducted inappropriately, and/or that the VA examiner displayed carelessness, negligence, lack of proper skill, error in judgment, or similar fault.

A second VA rectum and anus examination occurred in April 2015.  There the Veteran was diagnosed with the additional rectal/anal disability of hemorrhoids.  At the conclusion of the examination, the VA examiner opined that the Veteran had no additional disability stemming from the June 2006 DRE.  As to the hemorrhoids, the VA examiner explained that the hemorrhoids were caused by swollen veins, not by trauma from a forceful rectal examination.  Further, upon review of the evidence of record, the VA examiner found no evidence of negligence or a reduced standard of care during the June 2006 DRE.

It was noted in a December 2012 private treatment record that the Veteran advanced having rectal/anal issues due to a very vigorous rectal examination performed by VA a number of years earlier.  While the Veteran was diagnosed with mild anal stenosis and circumferential hemorrhoids, no opinion was rendered to relate the stenoses and/or hemorrhoids to the June 2006 (or any other VA) DRE.  Further, having reviewed all the evidence of record, the Board notes that no VA or private physician has opined that the currently diagnosed rectal/anal disabilities stem from the June 2006 DRE.

Based upon the foregoing, the Board finds that the weight of the evidence of record demonstrates that the currently diagnosed rectal/anal disabilities of stricture and hemorrhoids are not additional disabilities caused by the June 2006 VA DRE.  Such examinations are not known to cause injury or disability absent negligence or some other instance of fault on the part of the examiner.  Multiple VA examiners have opined that the Veteran underwent a normal DRE in June 2006 that was adequately performed by the VA physician and did cause any injury or additional disability.  As such, the currently diagnosed stricture and hemorrhoids are not related to the June 2006 DRE.  

Further, the Board notes that benefits under 38 U.S.C.A. § 1151 may be granted when a preexisting disability is aggravated by VA treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Here, the evidence does not reflect, and the Veteran has not advanced, any preexisting rectal and/or anal disability that may have been aggravated by the June 2006 DRE.  As such, the Board does not find that a preexisting rectal and/or anal disability was aggravated by the June 2006 DRE.

Absent any additional rectal and/or anal disability caused by the DRE, or aggravation of a preexisting rectal and/or anal disability, benefits for additional disability under 38 U.S.C.A. § 1151 cannot be granted.  For the reasons discussed above, the Board finds that a preponderance of the evidence is against the claim of entitlement to VA benefits under 38 U.S.C.A. § 1151 for claimed additional disability of the rectum and/or anus, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of stricture of the rectum, or any other rectal or anal disability, claimed as due to VA prostate examination, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


